NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CHESTER A. VVILDER, JR.,
Petitioner, '
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3105 _
Petition for review of the Merit Systems Protection
Board in case n0. AT315H100987-I-1.
ON MOTION
ORDER
Chester A. Wi1der, Jr. files a motion and an amended
motion without opposition to withdraw his informal brief
and for a 10-day extension of time, until September 2,
2011, to file a formal brief.
Upon consideration there0f,
IT ls 0RDERE1J THAT:
(1) Wi1der’s motions are granted

WILDER V. MSPB
2
(2) The B0ard should calculate its brief due date from
the date of service of Wilder’s formal brief
FOR THE CoURT
3EP 2 8 ?U11 /S/ Jan H0rba1;
Date J an Horba1y
cc: Brandon O. Moulard, Esq.
C1erk
Katherine M. Smith, Esq. ' F||_Ep
3-8 n'roFAPPEALsl=0R
329 1‘Ef'fEnERALcmcun
SEP 2 62011
1AuuoRaALv
clean